Citation Nr: 0740817	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-13 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for left ear hearing 
loss.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for Meniere's 
syndrome.  

3. Entitlement to service connection for a right foot 
disability.

4. Entitlement to an increased rating for right ear hearing 
loss.  

REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1981 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in September 2005 and 
April 2006, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claim of whether new and material evidence has been 
presented to reopen the claim of service connection for 
Meniere's syndrome, the claim of service connection for a 
right foot disability, and the claim for increase for right 
ear hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In a rating decision in February 1994, the RO denied the 
claim of service connection for left ear hearing loss; after 
the veteran was notified of the adverse determination, he did 
not appeal the denial of the claim and the rating decision 
became final.

2. The additional evidence presented since the rating 
decision by the RO in February 1994 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for left ear hearing loss.

3. Left ear hearing loss was not affirmatively shown to have 
been present in service and current left ear hearing loss, 
first documented after service, is unrelated to an injury or 
disease of service origin.


CONCLUSIONS OF LAW

1. The rating decision in February 1994 by the RO, denying 
service connection for a left ear hearing loss, became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

2. The additional evidence presented since the rating 
decision by the RO in February 1994, denying the claim of 
service connection for left ear hearing loss, is new and 
material, and the claim of service connection for left ear 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3. Left ear hearing loss was not incurred in or aggravated by 
service, and service incurrence may not be presumed for 
sensorineural hearing loss as a chronic disease.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for left ear hearing loss, 
further discussion here of compliance with the requirements 
of the VCAA in a new and material evidence claim, that is, 
notice of the evidence and information that is necessary to 
reopen the claim is not necessary.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO provided pre- and post- adjudciation VCAA notice by 
letters, dated in May 2005 and in March 2006, on the 
underlying claim of service connection, namely, evidence of 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  The notice included the provisions for 
disability ratings and for the effective date of the claims, 
that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
subsequently readjudicated as evidenced by the statement of 
the case, dated in April 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  The veteran was afforded VA 
audiological examinations.  As the veteran has not identified 
any additional evidence pertinent to the claims and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in April 2005, the regulatory definition currently 
in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in February 1996 consists of:

A VA audiological evaluation in June 2005 showing left ear 
hearing loss under governing regulation in 38 C.F.R. § 3.385 
(2007).  

Analysis

The record shows that the claim was previously denied because 
the veteran did not have left ear hearing loss.  As the 
additional evidence, in the form of the VA audiological 
evaluation in June 2005 relates to an unestablished fact 
necessary to 


substantiate the claim, that is, evidence showing current 
left ear hearing loss, the absence of which was the basis for 
the prior denial of the claim, the evidence is new and 
material and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for sensorineural hearing loss, if the disability 
is manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less. 38 C.F.R. § 3.385.

Left Ear Hearing Loss

Factual Background

Service medical records are negative for left ear hearing 
loss.  Hearing impairment under 38 C.F.R. § 3.385 was not 
shown as the test findings did not shown a loss of 40 
decibels or greater at any one of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hz, or at least three frequencies 
where the decibel loss was 26 or greater.  Speech recognition 
scores were not recorded.  38 C.F.R. § 3.385.

After service, VA audiological evaluations in December 1993 
and January 1996 did show left ear hearing loss as defined by 
38 C.F.R. § 3.385.  The veteran did not have the requisite 
decibels for hearing loss and his speech recognition scores 
were 100 percent.  

In June 2005, on VA audiological evaluation, puretone 
thresholds at the tested frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz in the left ear were 45, 40, 50, 50 and 
55 decibels, respectively.  The speech recognition score was 
94 percent.  

On VA audiological examination in February 2006, it was noted 
that the veteran had a history of noise exposure during 
service to include exposure to weapons and an undocumented 
acoustic trauma from simulator explosion.  

Audiological testing revealed hearing loss in the left ear 
under 38 C.F.R. § 3.385.  The examiner concluded that it was 
less likely than not that the veteran had left ear hearing 
loss due to acoustic trauma, noise exposure or other events 
in service.  

The examiner found it significant that service records 
clearly documented that at the time of discharge from service 
the veteran had clinically normal pure tone thresholds from 
500 to 4000 Hz.  

Analysis

On the basis of the service medical records, left ear hearing 
loss was not affirmatively shown to have been present during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

As the disability was not noted or observed during service as 
evidenced by the service medical records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between left ear hearing loss and service.  The 
VA examiner in February 2006 after reviewing the claims 
folder and examining the veteran concluded that it was less 
likely than not that the veteran had left ear hearing loss 
due to service.  This evidence is uncontroverted and weighs 
against the claim.  

Also, the initial documentation of left ear hearing loss in 
June 2005 is well beyond the one-year presumptive period for 
manifestation of left ear hearing loss as a chronic disease 
under 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for the veteran's statement and testimony, relating his 
left ear hearing loss to military service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Therefore the veteran's statements and testimony are not 
competent evidence on the question of medical causation, that 
is, the relationship between left ear hearing loss and 
military service. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as the preponderance of the evidence is against the claim 
of service connection, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for left ear hearing loss is reopened and 
to this extent only the appeal is granted.

On the merits of the claim, service connection for left ear 
hearing loss is denied.  


REMAND

On the claim of service connection for Meniere's syndrome, at 
the hearing in April 2007, the veteran testified that he was 
receiving disability benefits from the Social Security 
Administration (SSA) because of Meniere's syndrome. 

On the claim of service connection for a right foot 
disability, the service medical records show that in March 
1983 the veteran complained of pain and swelling of the right 
foot after he had struck his foot against a rock.  The 
pertinent finding was tenderness on the medial side of the 
right great toe.  X-rays were negative for a fracture, and 
the impression was a bruise.  In June 1984, the veteran 
complained of a painful right foot since March 1983.  The 
pertinent finding was a bunion at the right 
metacarpophalangeal joint of the right great toe.  After 
service, in January 2001, the veteran had a bunionectomy on 
the right great toe and further surgery in June 2001. 

On the claim for increase for the right ear, on VA 
audiological evaluation in February 2006, the examiner 
reported that the test results were unreliable and not 
adequate for rating purposes due to behavioral indicators of 
exaggerated hearing loss.  At his hearing, the veteran 
testified that his tinnitus interfered with his VA 
audiological evaluation. 

In light of the above, under the duty to assist, further 
evidentiary development is needed and the case is REMANDED 
for the following action:

1. Obtain the records of the Social 
Security Administration.  

2. Schedule the veteran for a VA 
examination by a podiatrist to determine 
whether it is at least as likely as not 
that the current right hallux valgus 
deformity with a bunionectomy in January 
2001 is related to the bunion at the 
metacarpophalangeal joint of the right 
great toe documented in service in June 
1984.  The claims folder must be made 
available for review by the examiner.

The examiner is asked to comment on 
the clinical significance that a 
hallux valgus deformity was not 
identified during service and that 
the bunionectomy in 2001 was 
associated with the hallux valgus 
deformity.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of as it is to find against.  If 
the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state. 

3. Schedule the veteran for a VA audiology 
examination to determine the current level 
of right ear hearing loss.  If reliable 
test results can not be obtained, the 
examiner is to give the reason for the 
unreliability of the testing.  

4. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


